Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the 01/29/2021 non-final office action, claims 3-16 were pending and claims 3-13 and 15-16 were rejected and claim 14 was withdrawn. 
		Claims 3-13 and 15-16 remain pending. 

Examiner’s Comment
The claim invention has been examined on the merits and found allowable-(please also refer to the Rejoinder statement below). 

Rejoinder
Claims 3-13 and 15-16 are directed to a method of using.  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 14, directed to an election of species, previously withdrawn from consideration as a result of a restriction requirement, is hereby been rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of the election of species as set forth in the Office action mailed on 11 July 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
		An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue of fee. 
	Authorization for this amendment was given in a telephone interview with Kathrine L. Neville on May 27, 2021. 

In the claims:
In claim 3, at lines 2-3, the phrase “preventing diabetes mellitus and/or condition associated therewith in a subject" has been deleted.
	In claim 8, at lines 1-4, the phrase “A method according to claim 3, wherein the composition is intermittently administered to the subject such that said subject is administered with a weekly dose of between about 300 to about 2500 µmoles of glucoraphanin” has been omitted and replaced with the phrase –A method according to claim 13, wherein the prepared food product is a soup--.
In claim 13, at lines 1-2, the phrase “(preferably a soup)" has been deleted.
Remarks and Amendments
Claims 3-13 and 15-16 were rejected under 35 USC 103 as being unpatentable over Conzatti et al. (“Clinical and molecular evidence of the consumption of broccoli, glucoraphanin and sulforaphane in humans”, Nutricion Hospital Alaria 2015, vol. 31, no.2, 2015, pages 559-569, XP055301464, ISSN: 1699-5198). Applicant’s arguments/remarks during the telephonic interview on May 27, 2021 were sufficient to overcome this rejection and which is hereby withdrawn. 

Conclusion
	Claims 3-16 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/Primary Examiner, Art Unit 1655